                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

ROBERT WORLITZ,                             )
                                            )
           Plaintiff,                       )
                                            )
      v.                                    )         Case No. 4:18 CV 1974 CDP
                                            )
BOARD OF TRUSTEES,                          )
DISTRICT #9, I.A.M.A.W. PENSION             )
AND WELFARE TRUST, et al.,                  )
                                            )
           Defendants.                      )

                          MEMORANDUM AND ORDER

      The Court entered summary judgment for defendants on November 20,

2019. ECF 26. Defendants have timely moved the Court for an award of

attorneys’ fees in accordance with ERISA § 502(g)(1), 29 U.S.C. § 1132(g)(1).

This provision states that “[i]n any action under this subchapter . . . by a

participant, beneficiary, or fiduciary, the court in its discretion may allow a

reasonable attorney’s fee and costs of action to either party.” Attached to

defendants’ motion are detailed billing records and an affidavit, signed by

defendants’ attorney Janine M. Martin, reflecting that defendants incurred legal

fees of $10,323.50 in this matter, which is the amount defendants have asked the

Court to award. Plaintiff has not filed a memorandum in opposition to defendants’
motion, and the fourteen-day period specified by the Local Rules has expired. See

E.D. Mo. L.R. 8.02.

      The Eighth Circuit has outlined a five-factor test to guide district courts in

determining whether to award attorneys’ fees in actions brought under ERISA §

502(g)(1):

      (1) the degree of the opposing parties’ culpability or bad faith; (2) the
      ability of the opposing parties to satisfy an award of attorneys’ fees;
      (3) whether an award of attorneys’ fees against the opposing
      parties could deter other persons acting under similar circumstances;
      (4) whether the parties requesting attorneys’ fees sought to benefit all
      participants and beneficiaries of an ERISA plan or to resolve a
      significant legal question regarding ERISA itself; and (5) the
      relative merits of the parties’ positions.

Lawrence v. Westerhaus, 749 F.2d 494, 495 (8th Cir. 1984). The Court

need not review each factor “exhaustively and explicitly.” Griffin v. Jim

Jamison, Inc., 188 F.3d 996, 997 (8th Cir. 1999). Rather, these factors are

“general guidelines which provide direction to the district court, while also

facilitating meaningful appellate review.” Martin v. Arkansas Blue Cross &

Blue Shield, 299 F.3d 966, 972 (8th Cir. 2002) (emphasis in original)

(internal quotes omitted).

      Plaintiff filed this lawsuit claiming entitlement medical and disability

benefits despite repeatedly admitting his claim stemmed from an obviously non-




                                         -2-
compensable work-related injury.1 Plaintiff additionally requested future benefits

under the Welfare Plan despite knowing that he had not been a covered employee

for over a year before he filed suit. Plaintiff nonetheless persisted in the matter,

forcing the Trust to expend its entirely participant-funded resources to defend

against his legally and factually untenable claim. An award of attorney’s fees thus

reflects the bad faith nature of plaintiff’s claim and the relative merits of

defendants’ position; provides a benefit to the Trust’s beneficiaries in recouping its

expended costs; and serves as a deterrent for others who would seek to bring

similarly misguided claims under the Welfare Plan’s subrogation procedures.

         Accordingly,

         IT IS HEREBY ORDERED that defendants’ Motion for Attorney’s Fees

[27] is GRANTED, and defendants are awarded reasonable attorney’s fees in the

amount of $10,323.50.




                                            ____________________________________
                                            CATHERINE D. PERRY
                                            UNITED STATES DISTRICT JUDGE


Dated this 3rd day of February, 2020.




1
    See Memorandum and Order, ECF 25 at pg. 9 n. 2.
                                             -3-
